Citation Nr: 0948592	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-05 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for posttraumatic stress disorder (PTSD) for the 
period prior to September 24, 2007, and in excess of 30 
percent for the period beginning September 24, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from July 1968 to 
July 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In a November 2007 decision of a Decision 
Review Officer, the initial rating for the Veteran's PTSD was 
increased to 30 percent, effective September 24, 2007.  This 
grant did not satisfy the Veteran's appeal.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment that most nearly approximates  reduced reliability 
and productivity for the entire evaluation period.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
but not higher, for PTSD for the entire evaluation period 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in 
January 2003 advising him of the elements required to 
establish entitlement to service connection and of the 
respective duties of VA and the claimant in obtaining 
evidence.  Additionally, in a letter mailed in June 2007 the 
Veteran was provided appropriate notice with respect to the 
disability-rating and effective-date elements of his claim.

Although the Veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the RO readjudicated 
the claim in a June 2008 Supplemental Statement of the Case.  
There is no indication or reason to believe that the ultimate 
decision of the RO on this claim would have been different 
had complete VCAA notice been provided at an earlier time.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file.  VA Medical Center treatment records have been 
obtained.  The Veteran was afforded appropriate VA 
examinations.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009). 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 38 
C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which provides that a 10 percent disability rating is 
warranted for PTSD productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress or where the 
symptoms are controlled by continuous medication. 

A 30 percent disability rating is warranted for PTSD if it is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent disability rating is warranted for PTSD when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for 
PTSD when there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's PTSD.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

In April 2005 the Veteran was afforded a VA examination.  At 
that time the Veteran reported that he had difficulty getting 
the smell of dead bodies out of his mind and that he often 
found himself having intrusive thoughts about that smell.  He 
reported that he experienced night sweats and dreams about 
Vietnam.  He also reported that his intrusive thoughts were 
often triggered by hot, humid weather.  The Veteran reported 
that he has used work to avoid thoughts and feelings about 
Vietnam.  He reported that he did not like to hear any Asian 
language spoken and that he generally avoided Asian 
businesses and found that he was on guard when around persons 
of Asian decent.  The Veteran reported feelings of alienation 
and detachment and that he preferred to spend most of his 
time alone.  He reported a long history of difficulty with 
anger and irritability.  The Veteran also indicated 
significant hypervigilance and hyperarousal.  The Veteran 
reported that he had a history of some major depressive 
episodes where he felt as though "nothing mattered," and 
had difficulty being motivated.  He acknowledged that in the 
past he had felt as though his life was not worth living.  
The Veteran reported some generalized anxiety and reported 
that sometimes he felt fearful for no apparent reason.  He 
reported having days where he felt unsafe or vulnerable 
throughout the day, but could not explain why he felt that 
way.  The Veteran acknowledged that he has had at least two 
full blown panic attacks with symptoms of chest pain.  

Upon mental status examination the examiner noted that the 
Veteran presented as casually dressed and appropriately 
groomed.  He demonstrated a range of affect with some 
generalized anxiety.  The rate, volume, and articulation of 
the Veteran's speech were normal.  The Veteran's thought 
process was logical and the content was appropriate to the 
examination.  The Veteran was fully oriented, and there was 
no evidence of delusional processes.  The Veteran denied ever 
experiencing audio or visual hallucinations and denied 
current suicidal ideation, although he acknowledged some 
homicidal ideation when angry.  The Veteran indicated some 
difficulties with concentration and attention, and he 
reported that he felt it had been getting worse.

The examiner diagnosed the Veteran with PTSD and reported 
that while the Veteran was still able to work full time, he 
used work to avoid his thoughts and feelings.  The examiner 
reported that primarily, the Veteran's symptoms have affected 
his social functioning such that he had difficulty 
maintaining long-term, intimate relationships and had 
difficulty getting along with his adult children.  It was the 
examiner's opinion that the Veteran's symptoms were moderate 
and had some impact on his occupational functioning as he has 
difficulty getting along with people.  The examiner assigned 
the Veteran a Global Assessment of Functioning (GAF) score of 
60.  

The GAF score is based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  The GAF Scale 
score is based on all of the Veteran's psychiatric 
impairments.  A GAF score of 31-40 indicates some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant), or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score of 41-50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with coworkers).  A 
GAF score of 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

In September 2007 the Veteran was afforded another VA 
examination to assess the current level of severity of his 
PTSD.  At this examination the Veteran reported that even 
though he had worked as a barber for 15 years, he left his 
position at the barber shop and had not been back for at 
least one year.  The Veteran reported that he had experienced 
anxiety when there and had been losing his clientele because 
he kept going in later and later, so he quit altogether.  He 
reported that he continued to work at his night job, but that 
he had been becoming increasingly nervous that he would make 
a mistake in his duties.  The Veteran reported that he had 
still not been able to move to California to be with his wife 
because the hot and humid weather out in that area reminded 
him of Vietnam.  He reported continued difficulty in 
accomplishing tasks when the weather was hot.  He reported 
having a "pretty good" relationship with his oldest son and 
grandchildren, but stated that he still did not see his other 
two sons and sometimes would see one of his daughters.  The 
Veteran reported that he had realized that a lot of his anger 
and violent thoughts were related to his PTSD.  He reported 
experiencing intrusive thoughts of Vietnam on a regular 
basis.  He stated that at times he had nightmares, but 
usually his re-experiencing occurred during the day when he 
was awake.  He reported that at times he would be "pulled 
into" reading material about Vietnam that would lead him to 
thinking about Vietnam more often, which in turn caused 
increased feelings of anxiousness.  The Veteran reported that 
he did not isolate himself all the time, but did have 
problems with restriction of affect.  He reported that he 
still had a lot of irritability, anger, and violent feelings.  
He reported hypervigilance, hyperarousal, and a hesitancy to 
trust others.

The Veteran reported that he still experienced episodes of 
depression that would usually last up to a week at a time.  
He reported that when he experienced depression his energy 
and motivation would be low.  He denied feeling suicidal.  

Upon metal status examination the Veteran was found to be 
casually and neatly dressed and groomed.  He made eye contact 
and was cooperative and appropriate.  He presented as tired 
and somewhat tense with a flat affect.  The rate, volume, and 
articulation of his speech were normal.  The Veteran's 
thought process was logical and content was appropriate to 
the examination.  There was no evidence of delusional 
processes, and the Veteran denied auditory or visual 
hallucinations.  He reported that he had no suicidal thought, 
and that although he had irritability and thoughts of 
violence towards others, he tried to avoid conflict as much 
as possible.  He was fully oriented, his abstract reasoning 
was intact, he could spell the word "world" backwards, but 
was only able to freely recall 2 of 4 words after an 
intervening task.

The examiner assigned a GAF score of 52 and reported that the 
Veteran's depression was no longer in remission and that 
overall, the Veteran presented significantly more depressed 
and discouraged than he had at his last VA examination.  The 
examiner stated that overall, the Veteran's functioning was 
more impaired than it was at the time of his last VA 
examination.

Of record are VA Medical Center mental heath treatment notes 
ranging from November 2001 to May 2008.  These records 
indicate that the Veteran began treatment for PTSD at the VA 
Medical Center as early as 2001.  The Veteran began to 
regularly attend individual and group mental health therapy 
for PTSD treatment in March 2003.  Since that time the 
Veteran has been assigned GAF scores ranging from 45 to 60.  
The Veteran has most frequently been assigned a GAF score of 
47 during this period.  During treatment the Veteran has 
consistently reported feelings of anxiety, panic, depression, 
anger, and irritability; thoughts of violence; intrusive 
thoughts; difficulty maintaining close relationships; 
hypervigilance; and hyperarousal.  The records reflect that 
the Veteran has been hospitalized at least once for inpatient 
psychiatric treatment.

The Board notes that in general, the GAF scores that have 
been assigned by the mental health professionals who see the 
Veteran for treatment on a regular basis are somewhat lower 
than those assigned by the VA examiners in April 2005 and 
September 2007.  The Board finds the GAF scores assigned by 
the professionals who see the Veteran on a regular basis to 
be more probative than those assigned by the VA examiners.  
In this regard, the Board notes that the VA examination 
reports are brief snapshots into how the Veteran is doing on 
a specific day and the examiners impressions are limited to 
what the Veteran presents that day.  When a Veteran is 
receiving ongoing treatment from the same mental health 
professionals, those examiners are in a position to be more 
familiar with the Veteran and his day to day life and how his 
symptoms may affect him on a regular basis and not just a 
quick impression of how the Veteran seems to be handling his 
condition.  Therefore, going by the GAF scores assigned by 
the Veteran's treating mental health professionals, his 
symptoms appear to have a more serious effect on his life 
than that which is presented by the VA examiners in their 
examination reports.

The Board finds that the Veteran's PTSD is productive of 
occupational and social impairment that more nearly 
approximates the reduced reliability and productivity 
required for a 50 percent rating.  The Veteran's medical 
records indicate that he has a flattened affect, some 
impairment of memory, depressive episodes, anxiety, an 
inability to maintain social relationships, and thoughts of 
violence against others.  The Veteran also had to leave one 
of his jobs partly as a result of his inability to get along 
with others.  

The Board acknowledges that the results of the several VA 
examinations and the symptoms described in the many mental 
health treatment notes do not indicate that the Veteran 
experiences all of the symptoms associated with a 50 percent 
rating for PTSD for the entire evaluation period.  However, 
the Court has held that the symptoms enumerated under the 
schedule for rating mental disorders are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus 
while the Veteran does not exhibit all of the symptoms, when 
his disability picture as a whole is taken into 
consideration, the Board finds that it more nearly 
approximates the criteria for a 50 percent evaluation than 
that of a 30 percent evaluation for PTSD. 

The Board notes that the 50 percent evaluation is warranted 
for the entire evaluation period.  The record reflects that 
the Veteran first filed his claim for entitlement to service 
connection for PTSD in December 2002.  VA Medical Center 
treatment records show that the Veteran's symptoms have 
remained, for the most part, consistent throughout the course 
of his treatment and there is no exact date to which VA can 
point that would support assigning a staged rating.

Consideration has been given to assigning a higher 
evaluation; however, at no time has the Veteran's PTSD been 
productive of occupational and social impairment that more 
nearly approximates deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  In 
this regard, the Board notes that the Veteran is able to 
maintain a relationship with his oldest son and see his 
grandchildren; he is able to maintain a night job, there is 
no competent evidence that the Veteran's judgment and/or 
thinking presents as overly impaired; and while the Veteran 
does experience depression and anxiety, these symptoms are 
not enough when considered with the Veteran's other PTSD 
symptomatology to warrant a higher evaluation of 70 percent. 

Consideration has been given to assigning a staged rating; 
however, at no time during the evaluation period has the 
disability warranted a disability evaluation in excess of 50 
percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-
schedular consideration is a finding on part of the RO or the 
Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are contemplated by 
the schedular criteria.  In this regard, the evidence of 
record shows that the Veteran received inpatient psychiatric 
treatment once in March 2005.  Additionally, the Board has 
increased the disability evaluation as warranted by the 
symptoms described in the Veteran's VA Medical Center mental 
health treatment notes.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the higher rating 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement of an initial disability rating of 50 percent, 
but not higher, for PTSD is granted for the entire evaluation 
period, subject to the criteria of payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


